The opinion of the Court was delivered by
Gantt, J.
In answer to the first ground, it is to be remarked, that the presiding judge reports the trespass to have been wanton and aggravated, by the circumstance of its having been committed in despite of the feelings of the plaintiff, immediately under her nose, and in opposition to her authority. In a complicated injury of this kind, the rule adopted by the jury, in estimating the damages, is not only correct and legal, but re*623dounds much to their credit, as it evinces a feeling on the part of the jury friendly to the good order and well-being of society, and hostile to acts of violence and force, which are the bane of it. On this ground, therefore, the Court entertain the opinion that the damages given are by no means to be considered as excessive.
Caldwell, for the motion. Stark, contra.
The second ground taken for a new trial, viz., that on account of high water, the defendant was deprived of certain title papers, is a circumstance which cannot countervail the force and effect of a verdict, which appears to have been very justly rendered.
The motion for a new trial must fail generally.
Colcock, Nott, Johnson and Richardson, JJ., concurred.
Post. 450.